J-S24010-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD B. SMITH                            :
                                               :
                       Appellant               :   No. 4083 EDA 2017

           Appeal from the Judgment of Sentence November 17, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002870-2016


BEFORE:      LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY LAZARUS, J.:                                FILED MAY 14, 2019

        Ronald B. Smith appeals from his judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, after he was found guilty,

following a bench trial, of solicitation to commit involuntary deviate sexual

intercourse (IDSI) with a child,1 unlawful contact with a minor,2 corruption of

minors (defendant >18 years of age),3 and indecent assault (victim <13 years

of age).4 After careful review, we affirm based upon the trial court’s Pa.R.A.P.

1925(a) opinion.

        Smith, the former boyfriend of the victim’s mother, allegedly sexually

abused the victim in 2014 and 2015, when she was eleven and twelve years
____________________________________________


1   18 Pa.C.S. § 902(a); 18 Pa.C.S. § 3123(a)(1).

2   18 Pa.C.S. § 6318(a)(1).

3   18 Pa.C.S. § 6301(a)(1)(ii).

418 Pa.C.S. § 3126(a)(7).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S24010-19



old. The victim lived with her mother, younger sister, older brother, aunt and

uncle at the time of the abuse.                The victim testified that Smith would

inappropriately touch her thigh and buttocks over her clothes, grind on top of

her when they were both clothed, offer her money “if [she] would let [him]

eat her out,” and send her hundreds of text messages over multiple months.

Some of Smith’s text messages to the victim expressed that he thought she

was sexy and also indicated that he wanted to engage in oral sex with the

victim.5 When one of the victim’s classmates saw the graphic texts sent to

her by Smith, she reported the incident to a teacher who then escalated the

situation to the principal of the victim’s school. Eventually the victim’s mother

was involved in the matter; the mother called the police and took the victim

to the hospital to be medically evaluated.

        Smith was arrested on December 18, 2017; Detective William Brophy

took Smith’s written statement in which he admitted to sending the

inappropriate text messages to the victim.              On January 27, 2017, Smith

proceeded to a non-jury trial before the Honorable Diana L. Anhalt.             The

victim, the victim’s mother, and Detective Brophy testified for the prosecution.

Smith took the stand in his own defense, testifying that he never touched the

victim, never sent the alleged inappropriate text messages to the victim, and

that Detective Brophy took his statement, without first Mirandizing6 Smith,
____________________________________________


5  Specifically, and quite graphically, the texts stated that Smith “wanna [sic]
lick that pussy.”

6   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-S24010-19



and told Smith that if he did not sign the statement implicating him in the

crimes, the victim and her younger siblings were going to be taken away from

their mother and the victim’s mother would be arrested. N.T. Non-Jury Trial,

1/27/17, at 113-114, 120-121. Following trial, the court found Smith guilty

of the aforementioned charges. The court sentenced Smith to 25-50 years’

incarceration7 for the solicitation charge, two concurrent terms of 2½-5 years

in prison for the unlawful contact and corruption charges, and a concurrent

sentence of 1-2 years’ incarceration for indecent assault.8 Smith did not file

any post-sentence motions.




____________________________________________


7 Although the solicitation charge was graded as a first-degree felony, which
carries a maximum sentence of 20 years’ imprisonment, see 18 Pa.C.S. §
1103(1), because Smith had been convicted in 1999 of aggravated indecent
assault with a child less than 16 years of age, the instant offense was
considered a “second strike” for which the mandatory minimum is 25-50 years
of state incarceration. See N.T. Sentencing, 11/17/17, at 5-6; see also 42
Pa.C.S. § 9718.2(a)(1) (mandatory sentence for repeat sexual offenders).

8 Smith also received credit for time served and was notified that he would be
required to comply, as a Tier III offender, with sexual offender reporting
requirements under Pennsylvania’s Sexual Offender Registration and
Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.42. Because Smith’s
reporting requirement was not based on a finding that he was a sexually
violent predator and because the acts occurred after SONRA became effective
in 2012, it does not raise Commonwealth v. Muniz, 164 A.3d 1189 (Pa.
2017), concerns.



                                           -3-
J-S24010-19



       On December 18, 2018,9 Smith filed a timely notice of appeal and court-

ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Smith presents the following issues for our review:

       (1)    Whether the evidence at trial was sufficient to convict
              [Smith] for solicitation to commit involuntary deviate sexual
              intercourse when all that was presented was a couple of text
              messages from [Smith] to the complainant.

       (2)    Whether the evidence of these text messages was so
              contrary to the verdict of solicitation that it would shock the
              [sic] sense of justice.

Appellant’s Brief, at 5.

       Smith asserts that the text messages he sent to the victim do not

amount to proof, beyond a reasonable doubt, that he acted to solicit IDSI from

the victim. Rather, he claims that the messages were “merely expressions of

desire, but not commandments, encouragements, or requests to commit this

act.” Appellant’s Brief, at 9.

       The standard for reviewing a challenge to the sufficiency of evidence is

whether, viewing all the evidence admitted at trial in the light most favorable

to the verdict winner, there is sufficient evidence to enable the fact finder to

find every element of the crime beyond a reasonable doubt. Commonwealth

v. Vetrini, 734 A.3d 404 (Pa. Super. 1999).

       The crime of solicitation requires proof that a person “commands,

encourages or requests” another person engage in specific conduct “which
____________________________________________


9Because the 30th day following sentencing fell on a Sunday, Smith had until
Monday, December 18, 2018, to file a timely notice of appeal. See Pa.R.C.P.
106 (computation of time).

                                           -4-
J-S24010-19



would constitute such crime or an attempt to commit such crime or would

establish his complicity in its commission or attempted commission,” and that

he do so with the intent to promote or facilitate the commission of that crime.

18 Pa.C.S. § 902(a). Here, Smith was convicted of soliciting IDSI (victim <13

years of age), a first-degree felony.          In order to prove IDSI (<13), the

Commonwealth must show that:

       [T]he defendant engaged in oral or anal intercourse with a victim
       through forcible compulsion, the threat of forcible compulsion or
       where the victim was under the age of thirteen.

18 Pa.C.S. § 3126.         See also 18 Pa.C.S. § 3123(b) (“person commits

involuntary deviate sexual intercourse with a child . . . when the person

engages in deviate sexual intercourse with a complainant who is less than 13

years of age.”).

       The evidence establishes that Smith requested that the victim allow him

to perform oral sex upon her, once even offering her $70.00 in return for her

compliance.     As the trial court notes in its Pa.R.A.P. 1925(a) opinion, the

sexual content of Smith’s text messages, combined with his explicit offer of

money to the victim for oral sex, his inappropriate physical touching of the

victim over several years, his own statement to the police that he sent the

victim “very inappropriate” texts and that several of those texts “solicit[ed]

her to do certain sex acts with [him] such as oral sex and even intercourse”10

____________________________________________


10See Investigation Interview Record of Ronald Smith, 12/18/15, at 2; see
also N.T. Non-Jury Trial, 1/27/17, at 101-103 (Detective Brophy testifying
about interview with Smith and Smith’s written statement acknowledging he


                                           -5-
J-S24010-19



establish, beyond a reasonable doubt his solicitation to commit IDSI with a

child less than 13 years of age. See Commonwealth v. Morales, 601 A.2d
1263 (Pa. Super. 1992) (en banc).11 We rely upon the well-written opinion,

authored by Judge Anhalt, to affirm Smith’s judgment of sentence.           We

instruct the parties to attach a copy of Judge Anhalt’s August 21, 2018,

decision in the event of further proceedings in the matter.12

       Judgment of sentence affirmed.




____________________________________________


sent “very inappropriate” text messages to victim and solicited her for sex via
text messages).

11  Smith argues that the trial court’s reliance upon Morales is misplaced
where the defendant in that case asked the victim if he wanted a “blow job,”
compared to the instant case where Smith never requested the victim commit
deviate sexual intercourse but “merely stated his desire without anything
more.” Appellant’s Brief, at 10. We disagree. As stated above, when we view
all the evidence admitted at trial in the light most favorable to Commonwealth,
as the verdict winner, it is evident that Smith’s communications were meant
to induce or encourage the victim to participate in IDSI with him.

12 Smith has waived his second issue on appeal that challenges the weight of
the evidence. A claim that the verdict is against the weight of the evidence
must be raised in the first instance before the trial court. Smith has failed to
present the claim in either an oral or written motion before the trial court.
See Pa.R.Crim.P. 607(A). Moreover, even though Judge Anhalt addressed
Smith’s weight issue in her Rule 1925(a) opinion, we are compelled to find the
issue waived. Commonwealth v. Washington, 825 A.2d 1264 (Pa. Super.
2003) (where weight issue raised for first time in appellate brief, claim still
waived even though trial court addressed issue in Rule 1925(a) opinion);
Commonwealth v. Causey, 833 A.2d 165 (Pa. Super. 2003) (where weight
issue raised for first time in Rule 1925(b) statement and court addressed issue
in its Rule 1925(a) opinion, claim still not reviewable on appeal). Finally,
Smith abandons the issue in his appellate brief, neither addressing it in the
summary of the argument section nor the argument section.
                                           -6-
J-S24010-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/19




                          -7-
                                                                                                               Circulated 04/25/2019 01:43 PM




      FiL�r1
        IN 1'nt'COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
 2018 AUG 21 pr, 3·'CJ'fST JUDICIAL DISTRICT OF PENNSYLVANIA
                        .          CRIMI�AL TRIAL DIVISION
OFFICE OF .WO!C!.4!. flECOROS
     CRIMINAL OlV!SlGN
  FIRST JUC:C!,\L Dl3B:cr
     OF PE/'.NSYLVAr-iL�
  COMMONWEAL TH OF PENNSYLVANIA                                                                CP-51-CR-0002870-2016
                                 cp.5,.cR-:xJOOa?0.2\/•0 (;o'Jl(ll. v. :;fllill>. Ran;,kl B.
                                                          Q:inon


                           v.
                                        Ill I 111111111111111
                                                8152775751
                                                              H
                                                                                               4083 EDA 2017
                  RONALD B. SMITH

                                                           OPINION

  ANHALT,J.                                                                                               August 21, 2018

                            OVERVIEW AND PROCEDURAL HISTORY

          Ronald Smith (hereinafter "Appellant") was arrested on December 18, 2015. He was

  charged with Attempted Rape of a Child under 18 Pa. C.S.A. §901 (a); Solicitation of Rape of a

  Child under 18 Pa. C.S.A. §902(a); Solicitation of Involuntary Deviate Sexual Intercourse

  (hereinafter "]OSI") with a Child 18 Pa. C.S.A. § 902(a); Unlawful Contact with a Minor for

  Sexual Offenses under 18 Pa. C.S.A. §63 I 8(a)( I); Solicitation of Statutory Sexual Assault of an

  Eight to Eleven year old under 18 Pa. C.S.A. §902(a); Corruption of Minors where the

  Defendant is above Eighteen under 18 Pa. C.S.A. §6301 (a)(I )(ii); Indecent Assault of a Person

  less than Thirteen under 18 Pa. C.S.A. §3126(a)(7); Harassment for Lewd or Threatening

  Language under 18 Pa. C.S.A. §2709(a)(4); and Indecent Exposure under 18 Pa. C.S.A.

  §3127(a).

          On November 17, 2017, after a bench trial, the Court found Appellant guilty of

  Solicitation ofIDSI with a Child, Unlawful Contact with a Minor, Corruption of Minors where

  the Defendant is above Eighteen, and Indecent Assault of a Person less than Thirteen. The Court
sentenced Appellant to an aggregate of twenty-five to fifty years state incarceration with credit

for time served as well as statutorily mandated SORNA conditions.

           Appellant filed a timely notice of appeal on December l 81 2017. A statement of matters

complained of on appeal was filed on June 14, 2018. Appellant raises the following issues on

appeal:

      1.      Whether sufficient evidence was presented to prove Solicitation to Commit IDST with

              a Child.

      2.      Whether the weight of the evidence presented supported a guilty verdict of the

              Solicitation to commit IDSI charge.

                                                 FACI'S

           When the Appellant's criminal conduct began, M. W was twelve, and lived with her

mother, younger sister, older brother, uncle, and aunt. Notes of Testimony ("N.T."), 01/27/17 at

15. She had an older sister who did not live in the home; her father passed away when she was

eight years old. Id. at 16.

           Her mother started dating Appellant when M.W. was eight. Td. Appellant was

incarcerated for three of the five years her mother and Appellant were together. Id. at 71. M.W.

and Appellant spent time together when he was around - playing video games, watching

television, and playing cards, among other things. Id. at 18. She initially enjoyed spending time

with Appellant. Id.

           When M.W. was twelve years old, Appellant began touching her inappropriately. Id. at

19. One instance occurred while the two played video games in M.W.'s bedroom. Id. Appellant

reached over and started stroking her leg, moving bis hand from the top of her thigh, then down

to her knee, and back up. Id. at 23. She was wearing shorts so her legs were partially exposed. Id.



                                                    2
al 24. He did not say anything while he was touching M. W., and she did not tell an adult

afterwards. Id.

           Another instance occurred after M.W. left the shower, again at age twelve. Id. at 27. She

put on shorts and a shirt after showering and went to her mother's bedroom to apply lotion. Id.

Upon entering the bedroom, Appellant pushed M. W. onto her mother's bed. Id. at 28. Appellant

climbed on top of her and started "nibbing" and "grinding" his pelvic area against hers. Id. at 58.

M. W. eventually told him     lo   get off of her, and he did. ld. at 31. After this incident, M.W. went

downstairs but did not yet tell her mother or any other adult what had happened. Id.

           Another incident occurred outside of her house, while M.\V. was twelve. Id. at 32.

Appellant placed his hand on her butt for a few seconds, over her jeans, while walking around

the neighborhood together. Id. at 33. He then told her he would give her money if she "let [him]

cat (her] out". Id. M.W. repeatedly said "no." Id.

           Additionally, Appellant repeatedly called and texted M.W. when she was twelve. Id. at

35. Trial counsel stipulated that Appellant's phone records showed that he contacted M.W.'s

phone 358 times between August 1, 2015 and November 20, 2015. Id. at 108-109,

Commonwealth Exhibit C-4. M.W. testified that although not all of the messages were vulgar,

Appellant sent her "nasty" and .. freaky" text messages over the course of several months. N. T. at

36. One text message read, "I want to lick that pussy" with a cat emoji. Commonweallh Exhibit

C-1. Other text messages from the Appellant read "U are thick" followed by "I want to really do

it." Id.

           M.W. testified that her brother "found something out" and told their older sister. N.T. at

60. M.W.'s sister then told their mother about the inappropriate texts from Appellant and that he

was looking at M.W.'s bull. Id. at 36. M. W.'s mother did not call the police or reach out for any



                                                       3
help upon learning this information. Id. at 46. She continued to date Appellant and he continued

to come over to the house. Id.

           In November 2015, M. W. told her seventh grade teacher, Ms. Leader, about the text

messages. Id. at 42. While at school, M.W.'s friend Rebecca had her phone and saw a "freaky"

text message from Appellant pop up on the screen. Id. at 43. The friend told Ms. Leader there

was "some man that's tcxting (M.W.] some freaky stuff." Td. at 45. Ms. Leader then called the

principal. Id. at 44. The principal called M. W. down to the office, where M.W. showed her the

phone. Id. at 45. The principal then called M.W.'s mother to school and showed her some of the

text   messages, including one that said, "I want to lick that pussy." Id. at 78-80. M. W,'s mother

was "horrified" when she saw those messages, and after that she took M.W. to the police station

and St. Christopher's hospital. Id.

           At the hospital, doctors gave M. W. various tests and discussed with her what had

happened. Id. at 48. A few weeks later: M.W. had a follow-up with Dr. Maureen McColgan at
       •
the Child Protection Program. Id. at 109. There, M.W. had a normal exam and told Dr.

McColgan she had been inappropriately touched by her mother's boyfriend. Id.

           After receiving the report, Detective William Brophy of the Special Victims Unit (SVU)

set up a forensic interview at Philadelphia Children's Alliance. Id. at 90. Detective Brophy

testified that during that interview, M.W. showed the interviewer several alarming text messages

on her phone, and the detective heard the interviewer read the messages aloud. Id. at 90.

Appellant was arrested on December 18, 2015; he was given his Miranda Warnings, which he

waived.    kl Appellant initially told Detective Brophy that M.W. asked him to send her the text
messages. Id. at 106. However, in his official statement to Detective Brophy, Appellant admitted




                                                   4
that he sent a lot of"very inappropriate" text messages to M.W. from his cell phone and that he

solicited her for sex via text message. Id. al 102-103.

       At trial, Appellant testified that M. W. was like a daughter to him and that he never

touched her. Id. at 112. Furthermore, he testified that the number sending those text messages

was not his, even though M.W. and her mother both identified that phone number as belonging

to him. Id. at 38, 78, 113. Appellant claimed he had given false information in his signed

statement because Detective Brophy threatened to remove the kids and arrest M. W. 'smother. lg_,_

at 114. He further contended that M.W.'s aunt, brother, and older sister convinced M.W. to lie

about the situation. Id. at 118.

       The Court found the testimony of M.W., her mother, and Detective William Brophy all to

be credible. Appellant's testimony about the salient facts was not credible.



                                            DISCUSSION



        I.      SUFFICIENCY OF THE EVIDENCE

        The evidence was sufficient as a matter of law to support Appellant's conviction of

 Solicitation to Corrunit IDSI with a Child. When reviewing a sufficiency of the evidence

 challenge, the well-settled standard is "whether the evidence, viewed in the light most favorable

 to the Commonwealth, is sufficient to enable the fact-finder to establish every element of the

 crime beyond a reasonable doubt." Com. v. Williams, 586 Pa. 553, 896 A.2d 523, 535 (2006).

 "Evidence will be deemed sufficient to support the verdict when it establishes each material

 element of the crime charged and the commission thereof by the accused, beyond a reasonable

 doubt." Com. v. Brewer, 2005 Pa. Super. 207, 876 A.2d 1029, 1032 (2005). The Commonwealth



                                                  5
 is not required to show guilt by a "mathematical certainty" and may sustain its burden by

presenting solely circumstantial evidence. Com. v. Norley, 2012 Pa. Super. 224, 55 A.3d 526,

 53 l. (2012). "The finder of fact, while passing upon the credibility of the witnesses and the

 weight of the evidence produced, is free to believe all, part, or none of the evidence." Com. v,

 Brooks, 2010 Pa. Super. 185, 7 AJd 852, 856-57 (2010).

       A person is guilty of solicitation to commit a crime if, with the intent of promoting or

 facilitating its commission, he commands, encourages or requests another person to engage in

 specific conduct which would constitute such crime or an attempt to commit such crime or

 which would establish his complicity in its commission or attempted commission. 18 Pa. C.S.A.

 §902(A). A person commits IDSI with a Child, a felony of the first degree, when he engages in

 deviate sexual intercourse with a complainant who is less than thirteen years of age. 18 Pa.

 C.S.A. §3 I 23(b). "Deviate sexual intercourse" in relevant part is defined as sexual intercourse

per os or per anus between human beings. 18 Pa. C.S.A. §310 I.

       The evidence here, when viewed in the light most favorable to the Commonwealth,

sufficiently established Solicitation to commit JOSI with a Chi.Id. Appellant's text messages

stating "I want to lick that pussy," and "I want to really do it," show Appellant requesting that

she engage in sexual intercourse per os when she was twelve years old. Appellant's admission

that he sent a lot of "very inappropriate" text messages to M.W., and that he in fact solicited her

for sex via text message, combined with his inappropriate physical touching, and the reaction of

everyone who saw the text messages: make it clear that "pussy" meant vagina in this context.

       In addition, saying "J want to" can constitute a "request" for purpose of solicitation t.o

commit a crime. Com. v. Morales, 411 Pa. Super. 471, 601 A.2d 1263 (1992). These text

messages demonstrate Appellant's intent to encourage M.W. to engage in sexual conduct that



                                                  6
would constitute deviate sexual intercourse. So docs the fact that Appellant offered to give her

money to perform oral sex on her. N.T. at 33. M.W. was born on June 29, 2003. She testified that

these incidents took place when she was eleven and twelve. Id. at 19-35. In addition, Appellant

sent hundreds of text messages to M.W. in 2015, when she was twelve years old. Thus, the

evidence sufficiently supports each element necessary for the conviction of Solicitation to

Commit IDSI with a Child.



       II.     WEIGHT OF THE EVIDENCE

       Appellant's conviction of Solicitation to Commit IDSI with a Child was not against the

weight of the evidence. The weight of the evidence is exclusively for the fact finder to determine.

The fact finder is free to believe all, part, or none of the evidence and to determine the credibility

of the witnesses. Com.   v,   Johnson, 542 Pa. 384, 668 A.2d 97, 101 (1995). J\ judge who saw and

heard the witnesses and had the opportunity to observe their demeanor may properly author an

opinion in support of an order based solely upon the issue of credibility. Com. v. Yogel, 307 Pa.

Super. 241, 453 A.2d 15, 16 (1982). The trial court's verdict may only be reversed if it is so

contrary to the evidence as to shock one's sense of justice. Com. v. Hawkins, 549 Pa. 352, 701
A.2d 492, 500 ( 1997). The standard to review the weight of the evidence claim is summarized as

follows:

       A motion for a new trial based on a claim that the verdict is against the weight of
       the evidence is addressed to the discretion of the trial court. A new trial should not
       be granted because of a mere conflict in the testimony or because the judge on the
       same facts would have arrived at a different conclusion. Rather, the role of the
       trial judge is to determine that notwithstanding all the facts, certain facts arc so
       clearly of greater weight that to ignore them or to give them equal weight with all
       the facts is to deny justice. ft has often been stated that a new trial should be
       awarded when the jury's verdict is so contrary to the evidence as to shock one's
       sense of justice and the award of a new trial is imperative so that right may be
       given another opportunity to prevail.

                                                   7
Com. v. Brown, 538 Pa. 410, 648 A.2d 1177, 1189 (1994).

       Far from shocking one's sense of justice, the evidence reliably demonstrated Appellant's

criminal conduct. The Court presided over the trial, saw and heard the witnesses, and had the

opportunity to observe their demeanor. The testimony of the three main Commonwealth

witnesses was consistent and credible. In particular, the testimony of M. W. was detailed and

compelling. The Commonwealth testimony was supported by evidence that Appellant sent M.W.

hundreds of text messages when she was twelve, and that at least several of those messages

consisted of language that requested M.W. to engage in deviate sexual intercourse with him. The

text messages were so inappropriate that M. W. 's teacher alerted the principal to the situation, the

principal alerted M.W. 'smother, and the mother took M.W. to the police and the hospital. In his

statement to Detective Brophy, Appellant admitted that he sent a lot of "very inappropriate" text

messages and that he solicited her for sex via text message. N.T. at 102-103.

       Jn contrast, the Court found Appellant's testimony to be self-serving and false. At trial,

he claimed he sent the messages to M.W. at her request: and that he admitted his behavior to

Detective Brophy because the Detective threatened to have �1. W. and her sister taken from their

mother if Appellant didn't sign the incriminating statement. The evidence presented at trial that

Appellant touched M.W. inappropriately, sent her hundreds of text messages, some of which he

admitted were very inappropriate, some of which solicited sex from her, outweighs Appellant's

incredible explanations.

       Appellant argues that the evidence showed he touched M. W. but never sexually

penetrated her body or displayed his genitalia to her. That is beside the point: the conviction was

for Solicitation, not a completed act of intercourse. In other words, a person need only have the

intent of promoting of facilitating a crime's commission to be guilty of solicitation to commit a

                                                  8
crime. 18 Pa. C.S.A. §902(a). Based on Appellant's own statement to Detective Brophy on

December 18, 2015, he was soliciting M.W. for sex via text message. This is the necessary intent

for solicitation to commit IDS[ with a Child.

       Appellant also argues that the weight of the evidence did not prove that the words sent in

text messages were expressed with the intent of promoting or facilitating the commission of

IDSI. Here too, he is mistaken. The defendant's actions of physically touching M.W. in

conjunction with the texts messages, show his escalation efforts to follow through on his

intentions of wanting to have sexual contact with a minor. Given the number of messages

Appellant sent to a 12-year-old child, her credible testimony of other inappropriate interactions

with him, and his lack of a credible explanation for any of the above, the Court was eminently

reasonable in giving more weight to the credible testimony of M.W., her mother, and Detective

Brophy, than Appellant's unsupported and incredible denial of criminal conduct.


                                         CONCLUSION

       Given the applicable statutes, testimony, and case law, the sufficiency and weight of the

evidence supported Appellant's conviction of Solicitation to commit IDSI. Accordingly, the

Court's decision should be affirmed.




                                                                                BY THE COURT:

                                                            aJ-��a�
                                                                          DIANA L. ANHALT, J.



       DA TE: August 21. 2018

                                                 9
..


     PROOF OF SERVICE

            I hereby certify that on the date set forth below, I caused an original copy of the Judicial
     Opinion to be served upon the persons at following locations, which service satisfies the
     requirements of Pa.R.A.P. 122:

            Benjamin B. Cooper
            The Cooper Law Firm
            The Penthouse
            1500 Walnut Street, 2211d Fl
            Philadelphia, PA 19102



            Appeals Unit
            Philadelphia District Attorney's Office
            Three South Penn Square
            Philadelphia, PA 19107



            Ronald Smith
            DZ9069
            SCI-Dallas
            1000 Follies Rd
            Dallas, PA 18612




                                                                   ik Ackerman, Esq.
                                                                  rk to the Honorable Diana L. Anhalt



     Date: August 22, 2018




                                                      10